Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17, 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30  of U.S. Patent No. 11166006. Although the claims at issue are not identical, they are not patentably distinct from each other because they recites substantial similar subject matter.

App. No. 17/491,006
17/156,217
A method of viewing a work area, comprising: 







engaging a head engagement member with a user's head, the head engagement member supporting first and second cameras above the user's head; 

placing a first ocular in a line of sight with a first eye of the user and a second ocular in a line of sight with a second eye of the user, 

the first and second oculars supported by a distal portion of first and second support arms, respectively,
 positioned such that a central portion of each support arm extends laterally and superiorly from its respective distal portion toward a proximal portion of the support arm without extending through a region of the user's face medial and superior to the user's eyes and inferior to the user's glabella; 
supporting the proximal portion of each of the first and second support arms at a position of the head engagement member medial to the central portion of the first and second support arms, respectively, 
such that the central portion and the distal portion do not engage the head engagement member or the user's head; and 





displaying in the first and second oculars images of the work area obtained by the first and second cameras, respectively.
1. (Currently Amended) An imaging system adapted to be worn by a human user to provide a view of a work area, the system comprising: a head mounting subsystem for supporting a pair of oculars within a line of sight of a human user, the head mounting subsystem system being adapted to be worn by the user, the head mounting subsystem comprising: 
a head engagement member adapted to engage the user's head, and first and second support arms each having a proximal portion supported by the head engagement member, a distal portion disposed so as to support an ocular in the user's line of sight, and a central portion disposed between the proximal portion and the distal portion, the central portion supporting the distal portion and being supported by the proximal portion; the head mounting subsystem system being configured such that when the head engagement member is engaged with the user's head, the central portion of each support arm is configured to extend laterally and superiorly from the distal portion toward the proximal portion without extending through a region of the user's face medial and superior to the user's eyes and inferior to the user's glabella, and 

the proximal portion of each support arm is arranged and configured to be supported by the head engagement member at a position disposed medial to the central portion, and 

the central portion and the distal portion do not engage the head engagement member or the user's head; two cameras supported by the head engagement member; first and second oculars supported by the distal portions of the first and second support arms, respectively, so as to be positionable in the user's line of sight when the head engagement member is engaged with the user's head; and a processor adapted and configured to display in displays of the oculars images obtained by the two cameras.
2. The method of claim 1 wherein the supporting step comprises supporting the proximal portion of each of the first and second support arms at a position of the head engagement member medial to the user's frontotemporales.
3. The method of claim 1 wherein the central portion of each support arm also extends posteriorly from the distal from the first and second oculars toward the head engagement member without extending through a region of the user's face medial and superior to the user's eyes and inferior to the user's glabella when the head engagement member is engaged with the user's head.
4. The method of claim 1 further comprising viewing the work area along a line of sight extending over the first and second oculars.
5. The method of claim 1 further comprising viewing the work area along a line of sight extending under the first and second oculars.
6. The method of claim 1 further comprising viewing the work area simultaneously through the first and second oculars and around the first and second oculars.
7. The method of claim 1 further comprising moving the first and second oculars upward with respect to the user's eyes.
8. The method of claim 1 further comprising moving the first and second oculars downward with respect to the user's eyes.
9. The method of claim 1 further comprising changing a distance between the first and second oculars.
10. The method of claim 1 further comprising adjusting a shape of the head engagement member to fit the user's head.
11. The method of claim 1 further comprising moving at least one of the first support arm and the second support arm medially or laterally.

12. The method of claim 1 further comprising moving the first and second support aims above the user's eyes.
13. The method of claim 1 further comprising obtaining a measurement of distance from the first and second cameras to the work area and applying a transformation to images obtained by the first and second cameras to create transformed images, the displaying step comprising displaying the transformed images on the first and second oculars.
14. The method of claim 13 wherein the step of obtaining a measurement of distance from the first and second cameras to the work area is performed by using a distance sensor supported by the head engagement member.
15. The method of claim 13 wherein the step of applying the transformation comprises virtually adjusting the convergence angle of the first and second oculars.
16. The method of claim 13 wherein the step of applying a transformation comprises causing the first and second images to appear on the first and second oculars as if the first and second cameras had optical axes that converge at a distance corresponding to the measurement of distance.





























17. The method of claim 1 further comprising illuminating the work area.





20. The method of claim 1 further comprising moving at least one of the first and second support arms automatically.
21. The method of claim 1 further comprising automatically moving at least part of the second support arm in response to movement of a corresponding part of the first support arm.









2.  The system of claim 1 wherein the proximal portion of each support arm is further configured to be disposed medial to the user's frontotemporales when the head engagement member is engaged with the user's head.
3.  The system of claim 1 wherein the central portion of each support arm is further configured to extend posteriorly from the distal portion toward the proximal portion without extending through a region of the user's face medial and superior to the user's eyes and inferior to the user's glabella when the head engagement member is engaged with the user's head.
4.  The system of claim 1 wherein the proximal portions of the first and second support arms are each connected to the head engagement member by a hinge adapted to allow an angle between the support arms and the head engagement member to be changed.
5.  The system of claim 4 wherein the hinge is adapted to allow the proximal, central, and distal portions of the support arms to be moved above the user's eyes when the head engagement member is engaged with the user's head.
6.  The system of claim 1 wherein the first and second support arms are each supported by a sliding connector allowing a height of the support arms with respect to the head engagement member to be changed.
7.  The system of claim 1 wherein each of the first and second support arms comprises multiple segments.
8.  The system of claim 7 further comprising a connector connecting adjacent segments of each support arm.
9.  The system of claim 8 wherein the connector is adapted and configured to allow an effective length of a segment of the support arm to be adjusted.
10.  The system of claim 1 further comprising first and second ocular supports adapted to change a distance between the oculars.
11.  The system of claim 1 wherein the head mounting subsystem is configured to permit a declension angle of the oculars with respect to the user's line of sight to be changed.
12.  The system of claim 1 wherein the distal portion of each of the first and second support arms comprises a display bar supporting the first and second oculars.
13.  The system of claim 12 wherein the first support arm display bar is integral with the second support arm display bar.
14.  The system of claim 12 wherein the first support arm display bar and the second support arm display bar are not connected.
15.  The system of claim 12 further comprising first and second hinges connecting the display bar to the central portions of the first and second support arms, respectively.
16.  The system of claim 15 wherein the hinges are adapted and configured to allow a declension angle of the oculars to be changed.
17.  The system of claim 15 wherein the hinges are adapted and configured to allow the first and second arms to be moved toward or away from the user's head.
18.  The system of claim 1 wherein the head engagement member comprises a plurality of pieces adapted to engage the user's head, the plurality of pieces being connected by a flexible connector.
19.  The system of claim 1 wherein the first and second support arms are two ends of a unitary support arm.
20.  The system of claim 1 wherein each of the first and second support arms has a ram's horn shape.
21.  The system of claim 1 wherein each of the first and second support arms has a partial rectangle shape.
22.  The system of claim 1 further comprising a transparent window attached to the ocular supports and adapted to protect the user's face.
23.  The system of claim 1, further comprising a distance sensor supported by the head engagement member.
24.  The system of claim 1 further comprising a camera mount movable with respect to the head engagement member to change a view angle of one or both of the cameras.
25.  The system of claim 1 further comprising a transparent window extending in front of the displays and adapted to protect the user's face.
26.  The system of claim 1, further comprising a source of illumination supported by the head engagement member.
27.  The system of claim 1, further comprising a sensor configured to report a state of an articulation of the head mounting subsystem system.
28.  The system of claim 1, wherein an articulation of the head mounting subsystem system is adapted to be automatically actuated.
29.  The system of claim 1, further comprising a linkage between the first and second support arms, the linkage being configured to actuate a portion of one of the support arms in response to an actuation of a corresponding portion of the other support arm.

30.  The system of claim 29, wherein the linkage comprises a sensor configured to sense an actuation state of the portion of one of the support arms and report the actuation state to the processor and an actuator configured to actuate the corresponding portion of the other support arm and to receive commands generated by the processor, the processor configured to generate commands to the actuator in response to a report received from the sensor.
30.  The system of claim 29, wherein the linkage comprises a sensor configured to sense an actuation state of the portion of one of the support arms and report the actuation state to the processor and an actuator configured to actuate the corresponding portion of the other support arm and to receive commands generated by the processor, the processor configured to generate commands to the actuator in response to a report received from the sensor.




Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 20170181802 A1 [0109] discloese maintain a full virtual reality experience, a sensor system tracks the position and orientation of the surgeon's head mounted display. This sensor system relays data to a central computer in real time. The central computer adjusts the pan and tilt of the device's camera system as quickly as possible to follow the movement of the user's head. As it is difficult to adjust the pan and tilt of the camera fast enough such that the surgeon cannot perceive a delay, software adjusts the camera views slightly to compensate for any difference between the camera position and the surgeon's head position.
US 20170099479 A1 discloses mounting the multiple cameras (with different field or view/magnification combinations) on the user's forehead, the multiple cameras may be mounted on the tip of the endoscopic instrument. Alternatively, a single main lens plus a lenslet array may be mounted on the tip of the endoscopic instrument. Then light field rendering techniques such as refocusing, rendering stereo images from two different perspectives, or zooming may be applied. In such cases, the collected images may be displayed through the wearable head-mounted display assembly 100. However, none of the cited prior arts discloses: “A method of viewing a work area, comprising: engaging a head engagement member with a user's head, the head engagement member supporting first and second cameras above the user's head; placing a first ocular in a line of sight with a first eye of the user and a second ocular in a line of sight with a second eye of the user,  the first and second oculars supported by a distal portion of first and second support arms, respectively, positioned such that a central portion of each support arm extends laterally and superiorly from its respective distal portion toward a proximal portion of the support arm without extending through a region of the user's face medial and superior to the user's eyes and inferior to the user's glabella;  supporting the proximal portion of each of the first and second support arms at a position of the head engagement member medial to the central portion of the first and second support arms, respectively, such that the central portion and the distal portion do not engage the head engagement member or the user's head; and displaying in the first and second oculars images of the work area obtained by the first and second cameras”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
US 20150009550 [0204] The exit pupil enlarger is not limited to the microlens array 152 and may be anything having the same effect; it may be, for example, a microsphere, a nanosphere, a light diffuser, a holographic enlarger, a diffraction grating, or any combination of two or more of these.
[0205] It is understood that the installation mode of the exit pupil enlarger is not limited to FIG. 8 and FIG. 17.[0207] It goes without saying that the image display apparatus is not only applicable to the vehicle-mounted type as the head up display, but also applicable to head mount displays incorporated into a helmet or glasses, or the like, or to front projectors, for example.
US 20200117025 A1 [0003] Modern advances in cardiac surgery have made it possible to replace heart valves using minimally invasive surgical techniques. As minimally invasive techniques have improved, surgeons have been able to operate on patients through smaller and smaller access holes, resulting in less perioperative pain and shorter recovery times. Surgeons will often wear surgical loupe glasses to help them see better during an operation. For example, FIG. 1 illustrates one typical embodiment of surgical loupe glasses 30. The glasses 30 have a frame 32 which hold right and left carrier lenses 36A, 36B, respectively. Each carrier lens 36A, 36B holds (or carries) an optical loupe 34A, 34B, respectively. The optical loupes 34A, 34B have magnifying lenses which the surgeon can look through for an enlarged view and more detail of the surgical site. For each pair of glasses 30, the optical loupes 34A, 34B are custom located to correspond to a particular surgeon's eye spacing so that the surgeon may focus properly on the enlarged image when directing his/her gaze through the optical loupes. The carrier lenses 36A, 36B may be non-prescription or prescription lenses, depending on the needs of the surgeon in question. Such surgical loupe glasses 30 are expensive.
US 20190254754 A1 [0080] The augmented reality navigation systems disclosed herein comprise a head mounted display comprising an at least partially transparent display screen, at least one detector connected to (e.g., disposed on) the head mounted display for identifying real-world features, and a computer subsystem. The computer subsystem can be configured to perform a variety of navigational tasks useful to a surgeon during a procedure including, for example, trajectory planning and execution. A motion sensor can optionally be included to detect motion of the head of a surgeon wearing the augmented reality navigation system providing additional functionality and/or performance (e.g., a selection input means or drift correction). Augmented reality navigation systems for use in certain surgical procedures that are in accordance with certain embodiments of the present disclosure are described in U.S. Patent Publication No. 2016-0225192 A1, published on Aug. 4, 2016, the disclosure of which is hereby incorporated by reference herein in its entirety.
US 20180012413 A1 The augmented reality surgical system (100) comprises a display that is provided with a see-through display screen (110) that displays the images. A motion sensor outputs the motion signal indicating the measured movement of the display. A camera is coupled to a portion of the display, and observes the reference markers connected to the patient. The reference markers are connected to the surgical tool located within the surgical room. A computer equipment computes the relative location and orientation of the display and reference markers connected to the patient.
US 20170322410 A1 [0006] Microsurgery demands a distortion-free magnified stereoscopic view of the operating field. Surgical loupes, surgical light microscopes (SLMs), and the digital implementation of SLMs in digital stereo microscopes (DSMs) provide such views of the operating field. FIG. 1 is a schematic view illustrating an exemplary prior art SLM/DSM system 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701. The examiner can normally be reached Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/Primary Examiner, Art Unit 2485